DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-12, 14, 16, 17, 20, 30, 32, 43 and 48 are pending upon entry of amendment filed on 2/2/21.

3.	Applicant’s election without traverse of Group I, claims 1-9, 16, 17, 20, 30, 32, 43 and 48 in the response filed on 2/2/21 has been acknowledged.

Claim 10-12 and 14 are withdrawn from the further consideration by the examiner 37 CFR 1.142 (b) as being directed to a non-elected species 

Claims 1-9, 16, 17, 20, 30, 32, 43 and 48 readable upon mTOR inhibitor (e.g. rapamycin) as an immunosuppressant are under consideration in the instant application.  

4.	Applicant’ submission of IDS filed on 2/2/21 has been considered.  The supplemental IDS filed on 2/2/21 has been considered and treated as PTO-1449.

5.	The oath filed on 6/6/19 has been entered.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-9, 16, 17, 20, 30, 32, 43 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0233251 (IDS reference).

The ‘251 publication teaches a method of treating a subject comprising administering a nanocarrier associated with an immunosuppressant which induces regulatory T cells (see page 1, 4, and paragraph 75 in particular).  The ‘251 publication teaches rapamycin as the immunosuppressant (see paragraph 29, in particular). The ‘251 publication teaches administering the nanocarriers in combination with other therapeutic agents for the same purpose, and teaches that the agents are not formulated together with the nanocarriers (see paragraph 514 and 516, in particular).  The '251 publication teaches administration concurrently with the nanocarriers (see paragraph 514, in particular).  The '251 publication teaches that the therapeutic agents comprise proteins, nucleic acids, lipids, or carbohydrates (i.e. macromolecules, see paragraph 518, in particular).   The ‘251 publication teaches that the nanocarriers comprise less than 50% by weight of an agent to be delivered (see paragraph 520, in particular).   The ‘251 publication teaches that the nanocarrier can be a polymer and have a size of about 200 nm (see pages 2-3, in particular). The '251 publication teaches that the nanocarriers can be oval, ellipses, or cylinders (i.e. particles with an aspect ratio of greater than 1:1, see paragraph 358, in particular).  

 Given that the prior art method administers identical composition to identical patient group, the prior art method would inherently reduce undesired humoral immune response. Thus the reference clearly anticipates the invention.

8.	Claims 1-9, 16, 17, 20, 30, 32, 43 and 48 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated by US 2012/0276159 (IDS reference). 

The '159 publication teaches administering to a subject a nanocarrier composition, said nanocarrier attached to an immunosuppressant that stimulates CD4+ regulatory T cells, such as rapamycin (see page 7 and 13, in particular). The '159 publication teaches that the immunosuppressant comprises 20% of the nanocarreir composition (see page 8, in particular).  The '159 publication teaches nanocarriers of greater than 100nm as measured by dynamic light scattering, and an aspect ratio of greater than 1:1 (see page 8, in particular).  The ‘159 

 Given that the prior art method administers identical composition to identical patient group, the prior art method would inherently reduce undesired humoral immune response. Thus the reference clearly anticipates the invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

9.         Claims 1-9, 16, 17, 20, 30, 32, 43 and 48 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2)as being anticipated by US 2012/0301498 (IDS reference).

The '498 publication teaches administering to a  subject a nanocarrier composition, said nanocarrier attached to an immunosuppressant that stimulates CD4+ regulatory T cells, such as rapamycin (see page 4, 8-9,  and 13, in particular). The '498 publication teaches that the immunosuppressant comprises 50% of the nanocarrier composition (see page 4, in particular).  The '498 publication teaches nanocarriers of greater than 100nm as measured by dynamic light 

 Given that the prior art method administers identical composition to identical patient group, the prior art method would inherently reduce undesired humoral immune response. Thus the reference clearly anticipates the invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

10.	Claims 1-9, 16, 17, 20, 30, 32, 43 and 48 are rejected under 35 U.S.C. 102 (a)(1) or 102(a)(2) as being anticipated by, US 2012/0276134, US 2012/0276155, 2012/0276156, 2012/0276157, 2012/0276158, 2012/0294888, 2012031498, or 2012/0301510.

The publications teach administering to a subject a nanocarrier composition, said nanocarrier attached to an immunosuppressant that stimulates CD4+ regulatory T cells, such as rapamycin (see page 3 and 12, in particular). The publications teaches that the immunosuppressant 
 
Given that the prior art method administers identical composition to identical patient group, the prior art method would inherently reduce undesired humoral immune response. Thus the reference clearly anticipates the invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

11.       Claims 1-9, 16, 17, 20, 30, 32, 43 and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2015/0320728, 2015/0320856, 2015/0320884, 2015/0328333, 2015/0335762, 2016/0022650, 2016/0030555, 2016/0030554, 9,265,815, 9,289,476, 9,289,477, or 9,295,718.

 by dynamic light scattering, and an aspect ratio of greater than 1:1 (see page 10, in particular).  The publications teach polymeric nanocarriers (see page 15, in particular).  The publications further teach administration of a therapeutic protein 1 days prior to the nanocarrier (i.e. formulated separately, and concomitant administration, see page 24, in particular). The publications teach the use of pegloticase as a therapeutic protein (see page 21, in particular).  The publications teach that the induction of regulatory T cells can be monitored in the treated subjects (i.e. determining a protocol, see page 10-11 and 13, in particular). 

 Given that the prior art method administers identical composition to identical patient group, the prior art method would inherently reduce undesired humoral immune response. Thus the reference clearly anticipates the invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

12.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

13.	Claims 1-9, 16, 17, 20, 30, 32, 43 and 48 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,357,483. This is a statutory double patenting rejection.

14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

15.	Claims 1-9, 16, 17, 20, 30, 32, 43 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,865,487. 



16.	Claims 1-9, 16, 17, 20, 30, 32, 43 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,265,815. 

The ‘815 patent claims a composition comprising a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein.  The ‘815 patent claims that the rapamycin in the composition is effective to generate a tolerogenic immune response. It would obvious to administer the nanoparticle composition to a subject for generating said tolerogenic immune response as a solution, such as in a saline solution, for example.  Additionally, the ‘815 patent disclose the compositions encompass a nanocarrier suspended in saline.  The instant specification on page 10 discloses that the term "co-formulated" indicates that the materials are not chemically attached or in intimate physical contact.  A composition wherein the rapamycin is conjugated to a first nanocarrier and the protein is conjugated to a second, 

17.	Claims 1-9, 16, 17, 20, 30, 32, 43 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,289,477. 

The ‘477 patent claims a composition comprising a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein.  The ‘477 patent claims that the rapamycin in composition is effective to reduce an undesired T cell response. It would obvious to administer the nanoparticle composition to a subject for generating reducing said undesired T cell immune response as a solution, such as in a saline solution, for example.  Additionally, the ‘477 patent disclose the compositions encompass a nanocarrier suspended in saline.  The instant specification on page 10 discloses that the term "co-formulated" indicates that the materials are not chemically attached or in intimate physical contact.  A composition wherein the rapamycin is conjugated to a first nanocarrier and the protein is conjugated to a second, distinct nanocarrier, wherein the composition is formulated in a saline solution, as encompassed or made obvious by the '477 patent would be considered not "co-formulated", since the two nanocarriers are not attached to each other and are suspended in an aqueous buffer that would not result in "intimate" physical contact. The ‘815 patent claims polymeric nanoparticles, an aspect ratio greater than 1:1, that the immunosuppressant is between 2 and 25% of the nanocarrier, and that the diameter of the nanocarrier is greater than 110 nM.  The '477 patent specifically discloses that the therapeutic proteins encompass pegloticase. 

18.	Claims 1-9, 16, 17, 20, 30, 32, 43 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,295,718. 



19.	Claims 1, 9, 16, 17, 20, 30, 32, 43 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S Pat. 10,434,088, 10,668,053, 10, 357,482, and U.S Applications 14/296,204, 14/613,170, 14/810,418, 14/810,427, 14/810,442, 14/810,450, 14/810,457, 14/810,466, 14/810,472, 14/810,476, 15/050,397, 15/061,096, or 15/061,204.

 The above identified applications claim a method or composition comprises a first synthetic nanocarrier coupled to rapamycin and a second nanocarrier composition coupled to a therapeutic protein, and disclose peglicose as the therapeutic protein.  The claims are rejected ground of nonstatutory double patenting for the same reasons already set forth above.

20.	No claims are allowable.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
April 1, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644